Stevens, J.
The fundamental contention upon which this appeal is based is that it must be held as a matter of law that Rowley was guilty of negligence because he testified that he was driving his automobile between twenty-five and thirty miles per hour just before the collision.
The collision occurred on a state trunk highway just north of the city limits of the city of Manitowoc where there were seventeen houses, scattered along this highway in a distance of from twelve to fifteen hundred feet. All of these houses were on one side of the road, except three which were at the upper end of this portion of the highway.
Appellant’s contention that Rowley was guilty of negligence as a matter of law is based upon the provision of sec. 85.Ó5 of the Statutes of 1923 which prohibits the operation of any motor vehicle “along any highway in any city or village or through any hamlet which contains more than ten houses and places of business at a rate of speed exceeding fifteen miles per hour, except where the houses and places of business shall average more than two hundred, feet apart, where a safe rate of speed not exceeding twenty miles an hour may be used; nor elsewhere on any public highway at a speed exceeding thirty miles per hour.”
The collision occurred outside the limits of any city or village. If the speed was in excess of that fixed by this statute it was because the place of collision was within á *604“hamlet which contains ten or more houses and places of business.” The question whether the speed was excessive turns on the meaning of the word “hamlet” as used in this statute.
If it had been the intent of the legislature to prohibit a speed in excess of fifteen miles per hour wherever houses and places of business were so located that they average less than two hundred feet apart, there would have been no necessity for the requirement that the place in question must be within a city, a village, or a hamlet. If the legislative intent had been to apply this speed limit to all places outside of any city or village where the houses average less than two hundred feet apart, it would have used such words as “town” or “township.”
In defining the area to which this limit of fifteen miles per hour applied, outside the limits of cities and villages, the legislature selected the word “hamlet,” which had a fixed and definite meaning in the early English law. It was an organized community with definite powers and responsibilities. It was commonly a tithing. Anonymous, 12 Mod. 546, 88 Reprint, 1508. A tithing was a community whose inhabitants were mutually responsible for each other’s misdeeds and who were under the superintendence of a chief of the tithing, known as the head tithing man, who decided all lesser controversies between neighbors. 3 Bouv. Law Dict. (Rawle’s 3d Rev.) 3281; 1 Holdsworth’s History of English Law, 13; 1 Blackstone, Commentaries, 114, 115.
Outside of a few states like Ohio and Michigan, the hamlet has ceased to possess any of the governmental functions which it had in the early English law. It is generally defined as “a small village.” 29 Corp. Jur. 210; 4 Century Dict. 2696; Standard Diet. 1108; 2 Bouv. Law Dict. (Rawle’s 3d Rev.) 492; March’s Thesaurus, 477.
In Wisconsin a village is defined to be “an assemblage of houses less than a city, but nevertheless urban or semi-urban in its character, and having a density of population greater *605than can usually be found in rural districts.” State ex rel. Holland v. Lammers, 113 Wis. 398, 413, 86 N. W. 677, 89 N. W. 501.
In order that a community may be a hamlet or a small village it must be urban or semi-urban in character. It is usually built around a nucleus such as a country store, a school house, a blacksmith shop, or a'mill. This nucleus distinguishes it from areas where farm houses happen to be built in somewhat close proximity to each other..
When the word “hamlet” is given its historical meaning, a logical reason appears for this limitation of speed to fifteen miles an hour. It is in cities, villages, and small urban communities that cluster around some nucleus that people are likely to be upon the highway. It is in such areas that automobiles should be operated at a speed which will give drivers such control over their machines that they can be stopped in a comparatively short distance, when necessary for the safety of the public.
The legislature evidently had in mind the existence of some business place as a nucleus of the hamlet when it enacted sec. 85.08 of the Statutes of 1923, for it, in effect, defined a “hamlet” as a community that “contains more than ten houses and [not or] places of business,” — thus indicating that it used the word “hamlet” to define a community that had both houses and places of business.
The court concludes that the statute here in question did not limit the speed of the Rowley automobile to fifteen miles per hour at the time of the collision, and that the testimony presented an issue of fact for the jury upon the question of his negligence, and that its verdict upon this issue is sustained by the evidence.
By the Court. — Judgments affirmed.